OPINION ON PETITION TO REHEAR.
TüRNEY, Ch. J.
In the opinion delivered on a former day of the term it is stated that the petition to remove the cause from the State to the Federal Court is not sworn to.
We are asked to rehear the case, that the record may be supplied to show the affidavit attached to the petition.
It is a settled rule of practice in this Court that suggestions of diminution and applications to supply must be made before the cause is called for trial, and, if not, all objection to the state of the record is waived.
The petition was a very material part of the record, the affidavit thereto (if one) a material part of it.
No suggestion of diminution or imperfection of record was made, and we hear of none until several days after the cause was decided.
The petition is dismissed.